Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3. 	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-11 of Patent 9,295,003 and claims 1-18 of Patent 10,701,640.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claim 1, 9 and 17 of the standing Application are include in claim 1,6 and 9 of Patent 9, 295,003 and claim 1, 7 and 13 of Patent 10,701,640.  The difference between claims 1, 9 and 17 of the standing Application and claim 1,6 and 9 of Patent 9, 295,003 and claim 1, 7 and 13 of Patent 10,701,640 is that claims 1, 9 and 17 of the standing Application are broader in scope.
Specifically, like the Patent, the standing Application communicates and manage resource allocation between devices whereby power control is utilized. 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention to produce claims 1, 9 and 17 of the standing Application from claim 1,6 and 9 of Patent 9, 295,003 and claim 1, 7 and 13 of Patent 10,701,640 for the purpose of producing broader claim.
The dependent claims of the standing Application depend on the independent claims, therefore, the dependent claims are rejected as well.



Allowable Subject Matter
4.	Claims 1-20 include allowable subject matter.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach power headroom/remaining power included in request message with respect to resource usage exceeding threshold.  
Therefore, the prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, 9 and 17, wherein the service request message received by a base station includes a power headroom of the wireless device in response to the wireless device determining that the resource utilization limitation exceeds the reporting threshold.
The dependent claims depend on the independent claims, therefore, the dependent claims contain allowable subject matter as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
571-272-3180
Examiner, Art Unit 2467 
March 7, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467